Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered December 17, 2002, which, in an action for personal injuries, granted defendant City’s motion to dismiss the complaint on the ground that it was not filed within one year and 90 days of the accrual of plaintiff’s cause of action, as required by General Municipal Law § 50-i, unanimously affirmed, without costs.
It does not avail plaintiff that the action was commenced within six months of the dismissal of another action involving the same occurrence. The six-month toll in CPLR 205 (a) does not apply when the statutory time bar to the commencement of the second action is not a statute of limitations but a condition precedent to suit (Yonkers Contr. Co. v Port Auth. Trans-Hudson Corp., 93 NY2d 375, 378 [1999]). General Municipal Law § 50-i falls into the latter category (cf. 93 NY2d at 378-379, construing McKinney’s Uncons Laws of NY § 7107 [L 1950, ch 301, § 7]). Concur—Tom, J.P., Andrias, Sullivan and Friedman, JJ.